United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3351
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

     Christopher Dion Roundtree, also known as Christopher Deon Roundtree

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                     for the Northern District of Iowa - Eastern
                                   ____________

                             Submitted: March 18, 2022
                                Filed: June 24, 2022
                                   [Unpublished]
                                   ____________

Before GRASZ, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Christopher Roundtree was sentenced to 48 months in prison and 24 months
of supervised release for being a felon in possession of a firearm, 18 U.S.C. § 922(g).
When he got out of prison, Roundtree violated the terms of his supervised release by
using marijuana and cocaine. Rather than revoking his supervised release, the
district court 1 modified his terms, requiring Roundtree to perform community
service and spend several weekends in jail. A few months later, he again violated
the terms of his supervised release, this time by testing positive for drugs and
refusing to provide a urine sample five times. The district court varied upward from
the Guidelines range of 5–11 months in prison and imposed an 18-month sentence.
Roundtree appeals, arguing that his revocation sentence is substantively
unreasonable.

        We review the substantive reasonableness of a revocation sentence “under a
deferential abuse-of-discretion standard.” United States v. Growden, 663 F.3d 982,
984 (8th Cir. 2011) (per curiam). “A district court abuses its discretion when it (1)
fails to consider a relevant factor that should have received significant weight; (2)
gives significant weight to an improper or irrelevant factor; or (3) considers only the
appropriate factors but in weighing those factors commits a clear error of judgment.”
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (quotation
omitted).

      Roundtree argues that the district court erred by failing to give adequate
weight to his drug addiction and the fact that he didn’t commit any crimes while on
supervised release. But his “assertion of substantive unreasonableness amounts to
nothing more than a disagreement with how the district court chose to weigh the
§ 3553(a) factors.” United States v. Brown, 992 F.3d 665, 673 (8th Cir. 2021). The
record demonstrates that the district court thoughtfully considered the appropriate
§ 3553(a) factors, including Roundtree’s history of recidivism, and imposed a higher
sentence accordingly. We affirm.
                        ______________________________




      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
                                      -2-